572 So. 2d 492 (1990)
John W. JOYNER, Sr.
v.
CITY OF BAYOU LA BATRE and Personnel Board for Mobile County, Alabama.
Civ. 7801.
Court of Civil Appeals of Alabama.
November 28, 1990.
*493 Ellsworth P. Scales III of Scales & Huey, Bayou La Batre, for appellant.
James B. Rossler of Stout & Rossler, Mobile, for appellees.
L. CHARLES WRIGHT, Retired Appellate Judge.
John Joyner, an employee of the City of Bayou La Batre's police department, appeals from a Mobile County Circuit Court's judgment affirming his dismissal by the Personnel Board of Mobile County (Board).
On appeal, Joyner asserts that the Board's rules as applied to him deprived him of due process and equal protection under the law as provided by the fourteenth amendment to the Constitution of the United States. These constitutional questions were not presented to the Board or to the circuit court for consideration. In its review of the Board's decision the circuit court's jurisdiction was limited to a consideration of the issues properly raised and made of record before the Board. Those issues, correctly so, did not include constitutional questions. City of Homewood v. Caffee, 400 So. 2d 375 (Ala.1981). Only by invoking the general jurisdiction of the circuit court, by way of a collateral suit, could Joyner have had his constitutional questions addressed. Ex Parte Averyt, 487 So. 2d 912 (Ala.1986); Alston v. Personnel Board, 523 So. 2d 456 (Ala.Civ. App.1988). Joyner did not do so. Joyner's constitutional issues are not properly before us and cannot be heard on this appeal.
This case is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.